UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4464


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN RONDELL BUNDY, a/k/a Bun Rock, a/k/a Humps,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00226-WDQ-1)


Submitted:   August 30, 2012             Decided:   September 11, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Robert R. Harding, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean Rondell Bundy appeals the district court’s orders

entering a money judgment against him and forfeiting certain

property as substitute assets of a narcotics offense of which he

was convicted and sentenced.               Bundy also appeals the district

court’s denial, on jurisdictional grounds, of a motion to vacate

the   forfeiture    orders,      which    Bundy     filed     after      his    case   was

already on appeal in this court.                   We have thoroughly reviewed

the record, and we affirm the district court in each respect.

            Bundy   attacks      the     forfeiture        orders   entered      in    his

criminal case on the ground that he was improperly denied a

hearing    prior    to   their    entry.           Our   review     of    the    record,

however, persuades us that he is incorrect.                         Despite Bundy’s

claims    otherwise,     the   versions       of    Fed.    R.   Crim.    P.    32.2    in

effect when Bundy pled guilty and was sentenced direct that a

defendant must contest forfeiture in order to receive a hearing

on the matter.       The record plainly demonstrates Bundy’s failure

to do so at any stage in the proceedings before the district

court.     On these facts, we review Bundy’s assertions only for

plain error.        See United States v. Olano, 507 U.S. 725, 732

(1993).    We are convinced that the record fails to demonstrate




                                          2
any     such    error,     notwithstanding     Bundy’s     arguments    to   the

contrary. *      Id.

               We likewise find no merit in Bundy’s arguments that

the district court erred in denying his motion to vacate the

forfeiture orders.            Bundy filed the motion only after he had

already filed a notice of appeal expressing his intent to appeal

the forfeiture orders.           As the district court properly observed,

the     filing     of     a   notice    of    appeal     generally     “‘confers

jurisdiction on the court of appeals and divests the district

court of its control over those aspects of the case involved in

the appeal.’”          Levin v. Alms & Assocs., Inc., 634 F.3d 260, 263

(4th Cir. 2011) (quoting Griggs v. Provident Consumer Disc. Co.,

459 U.S. 56, 58 (1982)).               Bundy has identified no reason to

diverge from the general rule here, and we decline to do so.

               Accordingly, we affirm the judgment of the district

court.      We deny Bundy’s motion to file a pro se supplemental

brief.      We dispense with oral argument because the facts and

legal     contentions      are   adequately   presented    in   the    materials




      *
       To the extent the Government maintains that Bundy waived
review of the forfeiture orders by virtue of his failure to
contest them, we decline to address the argument, given that
Bundy’s assertions must fail even under plain error review.



                                         3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4